DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 21 October 2022 has been considered on the merits. 
Claims are 1, 4-13, 15-16 and 21-22 are rejected.

Response to Arguments
Applicant’s arguments, see page 5, filed 21 October 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 6, filed 21 October 2022, with respect to the rejection of claims under U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims under U.S.C. 112(b)  has been withdrawn. 
Applicant's arguments, see page 7,  filed 21 October 2022, with  have been fully considered and aren’t persuasive.  
Specifically, applicant first argues neither Lizten nor Haussecker discloses an injection nozzle inlet. However, the combination of Lizten and Haussecker teaches a channel including an injection nozzle inlet located at one of the ends of the channel, wherein the injection nozzle inlet has a trapezoidal geometry. Unambiguously, Litzen teaches a channel having an injection nozzle having a trapezoidal geometry (see Figure 1 whose legend recites “Channel geometries, (top) Rectangular, (bottom) trapezoidal) (see also the last paragraph on page 1001, which recites “the new geometry has a trapezoidal shape effected by a decreasing breadth on going from the inlet end to the outlet end”). In addition, the dictionary definition of a nozzle is that of a “a short tube with a taper or constriction used (as on a hose) to speed up or direct a flow of fluid”, see Merriam-Webster dictionary).
As a result, the claimed “injection nozzle inlet” is interpreted as an inlet of a nozzle for the injection of a fluid and reads on the trapezoidal channel having the inlet end and the  outlet end disclosed by Litzen. 
Secondly, applicant argues that it would not have been obvious to select a shape for an injection nozzle on the basis of Litzen. However, the trapezoidal channel having an inlet for the injection of fluid already corresponds to the claimed injection nozzle inlet of Litzen such that no further shape modification is required to arrive at the claimed invention. 
Lastly, applicant argues that the prior art references don’t contemplate the advantages in using an injection nozzle having a trapezoidal or triangular or curved geometry in the same manner that was contemplated by the inventors at the time the invention was made. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Moreover, whether or not the modification to combine identified in this case by the examiner in the prior art overlaps with the advantages disclosed by applicant in the instant disclosure isn’t particularly relevant because in this case, there is a motivation to combine Haussecke and Litzen, namely that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trapezoidal geometry of the channel of Litzen into the fluidic device disclosed by Haussecke for the benefit of regulating longitudinal flow velocity (see abstract of Lizten), limit[ing] zone broadening and dilution, and decreas[ing] the detection limit (see second column on page 1004 of Lizten, which recites “in analytical fractionations, it is often desired to keep the dilution of a sample zone low in order to decrease the detection limit … The dilution is influenced both by the zone broadening and by the retention volume, Vt, and may therefore depend on channel design and shape”). The trapezoidal geometry is one of the alternative shapes claimed. Regarding nozzle inlets having a triangular and curved geometries, see the citation of relevant prior art sections at the end of the detailed action. 
Therefore, the rejection of claims under U.S.C. 103 is respectfully maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haussecker et al (US Publication 2004/0043506 cited in the IDS) in view of Litzen et al (“Zone Broadening and Dilution in Rectangular and Trapezoidal Asymmetrical Flow Field-Flow Fractionation Channels” cited in the IDS).
 Regarding claim 1, Haussecker teaches a fluidic device (referred to as a body structure in [0023]) comprising a separation channel (referred to as a center channel 30 in [0023] having at its upstream end a junction (44), a first channel (referred to as a third focusing channel 46 in [0023])  for supplying a first fluid flow (such as a sample fluid), a second channel (referred to as a second focusing channel in [0023])  for supplying a second fluid flow (such as flows of sheath fluid), where the first and second channel meet at the junction (see Figure 2), wherein the first and second channels are adapted to provide the first fluid flow in the separation channel sheathed by the second fluid flow, such that the first fluid flow does not contact the separation channel walls (see [0019], which recites “the flows of sheath fluid entering the center channel 12 through the junction 18 combine to form a discrete sheath 24 around the flow of sample fluid” wherein the first fluid corresponds to the sample fluid and the second fluid corresponds to the discrete sheath 24), wherein the separation channel, the first and second channels are provided as a unitary piece (see [0038]-[0040]) (moreover the courts have ruled that making parts integral is  a matter of obvious engineering choice,  re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349) or where the separation channel and the first and second channels are provided as a non-unitary piece comprising a plurality of parts, the parts are of the same material.
Haussecke does not explicitly teach a fluidic device including a first channel comprising at one of its end an injection nozzle inlet, wherein the injection nozzle inlet has a curved geometry or a triangular geometry or a trapezoidal geometry.
In the analogous art of providing field-flow fractionation channels, Litzen teaches a channel having an injection nozzle having a trapezoidal geometry (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trapezoidal geometry of the channel of Litzen into the fluidic device disclosed by Haussecke for the benefit of regulating longitudinal flow velocity (see abstract of Litzen), limiting zone broadening and dilution, and decrease the detection limit (see second column on page 1004 of Litzen, which recites “in analytical fractionations, it is often desired to keep the dilution of a sample zone low in order to decrease the detection limit … The dilution is influenced both by the zone broadening and by the retention volume, Vt, and may therefore depend on channel design and shape”). 
Regarding claim 4, the combination of Haussecke and Litzen teaches the fluidic device of claim 1 wherein the cross section of the injection nozzle inlet exceeds the cross section of the first channel (see Figure 1 of Litzen). 
Regarding claim 5, the combination of Haussecke and Litzen teaches the fluidic device of claim 1.
The combination does not explicitly teach a fluidic device wherein the volume of a separation channel is at most 5,000 millimeters cubic.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the volume of a separation channel because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  
Regarding claim 6, the combination of Haussecke and Litzen teaches the fluidic device of claim 1 
The combination does not explicitly teach a fluidic device wherein the volume of a separation channel is at most 1,000 millimeters cubic. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the volume of a separation channel because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  
Regarding claim 9, the combination of Haussecke and Litzen teaches the fluidic device of claim  1 wherein the second channel is adapted to introduce the second fluid flow non-parallel to the first fluid flow at the junction (see Figure 2 of Haussecke).
Regarding claim 10, the combination of Haussecke and Litzen teaches the fluidic device of claim 1 adapted to allow component electrophoresis (wherein the suffix -phoresis of Greek origin means migration)  across the separation channel (see [0020], which recites “[a]ny particles (or molecules) suspended in the sample fluid of the center channel 12 upstream of the junction 18, migrate towards the center axis of the channel 12 as the fluid flows through and past the junction 18”).
Claims 7-8 and 22 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haussecke and Wahlund as applied to claim 1 above, and further in view of Jiang et al (US Publication 2004/0000519).
Regarding claim 7, the combination of Haussecke and Litzen teaches the fluidic device of claim 1. 
The combination does not teach a fluidic device having a  separation channel having a head wall at the upstream end of the channel at a junction, and the head wall has an outlet through which the first fluid flow is supplied by the first channel. 
In the analogous art of providing field-flow fractionation methods and apparatus, Jiang et al teaches a separation channel (referred to as a flow channel 14 in the abstract) having a head wall (referred to as a depletion wall 18) at the upstream region  of  the channel (see Figure 2) , and the head wall (i.e. depletion wall 18) has an outlet (referred to as a orifice 12 in [0142]) through which a first fluid flow is supplied by a first channel  (referred to as orifice flow stream 22 in [0142]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the head wall outlet of Jiang into the fluidic device disclosed by the combination of Haussecke and Litzen for the benefit of introducing sample species-depleted carrier fluid into a flow channel through an orifice within a wall and avoiding eddy currents (see [0055], which recites “the liquid introduction orifice is preferably in the form of a slot, preferably aligned with its long axis perpendicular to the long axis of the flow channel, i.e. perpendicular to the direction of flow through the channel. Its size is preferably chosen so as to avoid eddy currents when introducing the sample species-depleted carrier fluid”). 
Regarding claim 8, teaches the fluidic device of claim 1 wherein the first channel (which corresponds to flow channel 14 of Jiang) has a substantially quadrilateral cross-section (see Figure 2 of Jiang).
Regarding claim 22, the combination of Haussecke and Litzen teaches the  fluidic device of claim 21, wherein the fluid device wherein a separation channel is for diversion of a lateral part of the contacting fluid flows that is off-centre of the separation channel
The combination does not teach a fluidic device having a  separation channel having a head wall at the upstream end of the channel at a junction, and the head wall has an outlet through which the first fluid flow is supplied by the first channel. 
In the analogous art of providing field-flow fractionation methods and apparatus, Jiang et al teaches a separation channel (referred to as a flow channel 14 in the abstract) having a head wall (referred to as a depletion wall 18) at the upstream region  of  the channel (see Figure 2) , and the head wall (i.e. depletion wall 18) has an outlet (referred to as a orifice 12 in [0142]) through which a first fluid flow is supplied by a first channel  (referred to as orifice flow stream 22 in [0142]) and wherein the diversion channel (see Figure 2) is for diversion of a lateral part of the contacting fluid flows that is off-centre of the separation channel (wherein the fluid is includes a portion off-centered, i.e. around the midpoint). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the head wall outlet of Jiang into the fluidic device disclosed by the combination of Haussecke and Litzen for the benefit of introducing sample species-depleted carrier fluid into a flow channel through an orifice within a wall and avoiding eddy currents (see [0055], which recites “the liquid introduction orifice is preferably in the form of a slot, preferably aligned with its long axis perpendicular to the long axis of the flow channel, i.e. perpendicular to the direction of flow through the channel. Its size is preferably chosen so as to avoid eddy currents when introducing the sample species-depleted carrier fluid”). 
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haussecke and Wahlund as applied to claim 1 above, and further in view of Yates (US Publication 2016/0266138).
Regarding claim 11, the combination of Haussecke and Litzen teaches the fluidic device of claim  1.
The combination of Haussecke and Litzen does not teach a fluidic device further comprising a flow separator at the downstream end of the separation channel. 
In the analogous art of providing a fluidic device for fluidic separation and detection, Yates teaches a fluidic device (referred to as a flow apparatus in [0032] including a diversion channel (referred to as a flow separator in [0404]) at the downstream end of the separation channel (see [0404], which recites “the apparatus comprising a separation channel for first and second flows in contact, and a flow separator at the downstream end of the separation channel”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow separator of Yates into the fluidic device disclosed by Yates for the benefit of allowing the collection of components according to the size or charge-to-size ratio of the diverted part compared to the total width of the first or second fluid flow, and the part of the flow that is diverted (see [0101] of Yates, which recites “[t]he size of the components diverted will depend upon the location of the flow separator in the separation channel. The range of components that are diverted will depend upon the relative size of the diverted part compared to the total width of the first or second fluid flow, and the part of the flow that is diverted” and [0106] of Yates).
Regarding claim 12, the combination of Haussecke, Litzen and Yates teaches the fluidic device of claim 11 wherein the flow separator is for diversion of a lateral part of the contacting fluid flows, such as for diversion of a lateral part of the contacting fluid flows that is off center of the separation channel (see [0199], of Yates, which recites “a separation channel for first and second flows, and the separation channel is in fluid communication with a downstream flow separator, and a detection zone which is downstream and in fluid communication with the flow separator, wherein the separation channel is adapted to permit lateral movement of components between first and second flows and the flow separator is adapted to divert a part of the first fluid flow, a part of the second fluid flow, or parts of the first fluid flow and the second fluid flow, from the separation channel”). 
Regarding claim 13, the combination of Haussecke, Litzen and Yates teaches the fluidic device of claim 11 wherein the diversion channel (i.e. flow separator) is for diversion of a vertical part of the contacting fluid flows (wherein a vertical part of a contacting fluid flow as in a part having an alignment such that the top is directly above the bottom at right angle to a horizontal plane is inherent in any lateral fluid flow as related to the side of channel or to sideways movement , see [0199] of Yates). 
Regarding claim 14, the combination of Haussecke, Litzen and Yates teaches the fluidic device of claim 11 wherein the flow separator is in fluid communication with a downstream labelling zone for labelling of a component in the diverted flow (see [0401] of Yates) and/or a downstream detection zone comprising an analytical device for analysis of the diverted flow (see [0219] of Yates), such as a device for diffusive sizing, wherein a labelling zone is provided upstream of and in fluid communication with the detection zone and downstream of and in fluid communication with the analysis device (see [0032] and [0219] of Yates). 
Regarding claim 15, the combination of Haussecke, Litzen and Yates teaches the fluidic device according to claim 1 wherein the fluidic device further comprises a flow separator at the downstream end of the separation channel for diversion of a part of the contacting fluid flows see [0199] of Yates), and the diversion channel is for diversion of a part of the lateral cross- section and/or the vertical cross-section of the contacting fluid flows (see 112(b)).
Regarding claim 16, the combination of Haussecke, Litzen and Yates  teaches the fluidic device according to claim 15, wherein the flow separator is provided off centre at the downstream end of the separation channel (see [0401] of Yates, which recites “FIG.5(B) is a close up view of the device of FIG. 5(A) showing the flow separator, which is located offset the longitudinal centre line of the small cross section channel”). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haussecke and Litzen as applied to claim 1 above, and further in view of Pascall et al (US Publication 2013/0186832). 
Regarding claim 21, the combination of Haussecke and Litzen teaches the fluidic device of claim 7. 
The combination of Haussecke and Litzen doesn’t teach a fluidic device including an outlet and a separation channel wherein the outlet is provided off-centre of the separation channel.
In the analogous art of providing fluidic channels for separation of chemical components, Pascall teaches a fluidic device (referred to as a device 100 in [0039]) for separating components of a fluid containing at least a first component and a second component including an outlet (120a) (see [0033]) and a separation channel  (referred to as a cell 124 in [0039]) wherein the outlet (112a) is provided off-centre of the separation channel (cell 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the undisclosed location of the outlet in relation to the separation channel disclosed by Pascall into the combination of  of Haussecke and Litzen because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: in the analogous art of providing fluidic devices for flow analysis of a component containing fluid, Dicorato (International Publication WO 2017/202932) teaches a fluidic device including a nozzle having curved geometry for injection of fluid (see Figure 10-13) (see also page 16 line 27- page 17 line 6, which recites “Fig. 10. Cross-section of the hydrodynamic focusing system with the inner nozzle of the sample fluid channel having elliptical shape and the outer nozzle of the sheath fluid channel having circular shape”). 
In the analogous art of providing fluidic device for analyzing component mixtures, Cohen (International Publication WO 2014/064438) teaches a fluidic device 1 having a nozzle inlet (referred to as a a convergent nozzle in page 15 line 15 and illustrated as (4) for injecting a fluid having a triangular geometry  (see Figure 1b) (see page 7 lines 20-25, which recites “[f]igure 4 shows the junction, the point where a component fluid flow (white) meets two blank fluid flows (black), in three different nozzles, or large cross section channels”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797